 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Diego County District Council of Carpenters,affiliated with the United Brotherhood of Car-penters and Joiners of America, AFL-CIO andHopeman Brothers, Inc. Case 21-CB-867028 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 12 April 1984 Administrative Law JudgeRichard D Taplitz issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the Charging Party filed an answeringbrief to the Respondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, San DiegoCounty District Council of Carpenters, affiliatedwith the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, San Diego, Califor-nia, its officers, agents, and representatives, shalltake the action set forth in the Order1 In sec II,D, of his decision the judge discussed the decisions of theBoard in Communications Workers Local 5795 (Western Electric), 192NLRB 556 (1971) and Oil Workers Local 7-103 (DAP Inc ), 269 NLRB129 (1984) Member Dennis adheres to her position in DAP Inc and forthe reasons cited there would overrule Western Electric As in DAP IncChairman Dotson and Member Hunter find it unnecessary in the instantcase to pass on the continued validity of Western Electric in view of thefact that, here, Rittner s job duties require that he report employee violations of the Employer s standards of conductDECISIONSTATEMENT OF THE CASERICHARD D TAPLITZ, Administrative Law JudgeThis case was tried in San Diego, California, on Febru-ary 28, 1984 The complaint dated December 27, 1983,which was based on a charge filed on November 18,1983, by Hopeman Brothers, Inc (the Company) allegesthat San Diego County District Council of Carpenters,affiliated with the United Brotherhood of Carpenters andJoiners of America, AFL-CIO (the Union) violated Sec-tion 8(b)(1(A) of the National Labor Relations ActIssueThe sole issue is whether the Union violated Section8(b)(1)(A) of the Act by fining and threatening to sus-pend its member Clarence J Rittner, because Ratner,while an employee of the Company, told the Companythat a fellow employee had threatened him with a knifeThe General Counsel contends that the Union's actionwas unlawful because it was based on Rittner's report tothe Company about a work rule infraction at a timewhen it was Rittner's duty to make such a report TheUnion contends that its action was the lawful exercise ofits power to discipline a member for slandering anothermemberAll parties were given full opportunity to participate,to produce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs Briefswhich have been carefully considered were filed onbehalf of the General Counsel, the Company, and theUnionOn the entire record of the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Company, a Delaware corporation with its princi-pal office located in Waynesboro, Virginia, is engaged inship construction and repair at a facility located at 28thStreet and Harbor Drive in San Diego, California TheCompany annually purchases and receives at its SanDiego facility goods valued in excess of $50,000 directlyfrom suppliers located outside California The Companyis an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act The Union is a labororganization within the meaning of Section 2(5) of theActII THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe Company and the Union are parties to a collec-tive-bargaining agreement Clarence J Ratner is an em-ployee in the bargaining unit covered by the contractHe is also a member of the Union For the last 4 yearshe has been a carpenter-joiner leadman Though heworks with the tools of the trade on the job, he has addi-tional duties as leadman 1 One of those duties is to makesure that the other employees are working safely It ishis responsibility to report to the Company any violationof the Company's rules of conduct When he was origi-nally promoted to leadman status and on a number of oc-casions thereafter, he was told by his supervisors thatpart of his job was to report any violations of the stand-ard rules of conduct and any other safety violations andthat, if he failed to do so, he would be demoted from hisleadman position or dismissed1 The parties stipulated that Rittner is an employee within the meaningof the Act272 NLRB No 91 CARPENTERS (HOPEMAN BROS )585The Company maintains a detailed list of rules called"Standard Rules of Conduct" They provide that certainoffenses call for immediate discharge and that other of-fenses receive lesser discipline Among the offenses forwhich there can be immediate dismissal are "disorderlyconduct on Company property, including, but not limit-ed to fighting, or agitation" and "being in possession ofweapons on Compny property"Apparently Ratner took his duties seriously Duringhis tenure as leadman, he reported 60 or more employeesfor rules violations Some of those employees were dis-chargedB The Altercation Between Ratner and HoffmanWhen Ratner reported to his worksite about 7 30 a mon March 29, 1983, he overheard a loud argument be-tween Supervisor Morgan Bourgeois and an employeenamed John Hoffman Shortly thereafter Ratner turnedaround and saw Hoffman holding a knife Hoffmanstepped toward Ratner, thrust the knife toward Rittner'sthroat, and said that he would just as soon cut him up aslook at him Hoffman then dropped his hand and walkedoff 2Shortly thereafter Ratner reported the incident to hissupervisors As a result of that report Hoffman was sus-pended Later the suspension was changed to a dis-chargeShortly after the suspension, Union Business Repre-sentative Joseph Scully Jr was told that there had beenan altercation between Hoffman and Ratner and thatRatner had accused Hoffman of pulling a knife on himScully told his chief shop steward Dan Wilson to investi-gate the situation Scully received reports that therewere two witnesses who were within 10 feet at the timeof the altercation who both said that there was no knifeHe also received a report that there were three employ-ees who had seen Hoffman within 10 or 15 minutes ofthe incident and they had seen no knife Scully then con-fronted Ratner and told him that there were five wit-nesses against him and that he did not feel that Ratnerwas telling the truth about the incidentAfter Hoffman's discharge the Union filed a grievanceAbout April 1, 1983, Ratner, Hoffman, Scully, and otherrepresentatives of the Union and the Company met at agrievance meeting concerning Hoffman's dischargeRatner told his version of the incident and Hoffmandenied that he ever had a knife Scully called Ratner a"fucking liar" and said that he was going to help Hoff-man file charges against Ratner because Ratner wasslandering Hoffman Scully also said that he knew thatRatner was a "fucking liar" ever since the Steffler case2 These findings are based on the credible and uncontradicted testimo-ny of Ratner Union Business Representative Joseph Scully Jr testifiedthat shortly after the incident he caused an investigation to be made andit was reported to him that two employees who were within 10 feet ofHoffman said there was no knife, and three other employees who sawHoffman shortly after the incident said that they did not see Hoffmanwith a knife None of those employees was called to testify ThoughScully's testimony as to the reports made to him was probative evidencerelating to his state of mind with reference to future actions he took, itdid not have sufficient probative weight to undermine Rittner's credibleand convincing testimony Rittner was the only eyewitness to the eventwho testifiedThe Steffler incident had occurred in 1981 when Ratnerreported two men for smoking marijuana Both of thosemen were dischargedHoffman's discharge grievance was ultimately taken toarbitration As of the date of the trial in the instant case,the arbitrator had not yet issued his decisionC The Fine Imposed by the Union Against RatnerThe constitution and bylaws of the United Brother-hood of Carpenters and Joiners of America, which isbinding on its subordinate bodies, such as the Union, pro-vides that after a member has been charged and triedbefore the Union, the member may be fined, suspended,or expelled for certain violations Among those viola-tions, which are set forth in section 55, are "(1) Causingdissension among the members of the United Brother-hood", "(5) Willful slander or libel of an officer or anymember of the United Brotherhood", and "(13) Violatingthe Obligation"In late April or early May, Ratner received a notifica-tion that charges had been filed against him with theUnion The charges were entitled "John Hoffman vsClarence Ratner" The charges related to the incident inwhich Ratner claimed that Hoffman had threatened himwith a knife The Union held a preliminary inquiry aboutMay 4, 1983 The meeting was scheduled to take place at7 p m Hoffman was there but his case was not calleduntil 9 20 p m He was asked some questions and thentold he would be notified by mail Later he received anotice that he had to appear before a union trial boardIn early June, on the date the trial was scheduled to takeplace, Ratner had a 5 45 p m appointment at a hospitalThough he told the receptionist at the hospital that hehad to be at a meeting by 7 p m, he was in the X-rayroom at that time and was unable to call the UnionWhen he arrived at the union hall at 8 10 p m, he wastold that the matter had already been settled Hoffmanand another witness gave evidence at the trial, whichhad been completed before Ratner arrivedSubsequently he received a letter dated July 7, 1983,from the Union which saidDear Sir and BrotherSubject Violation of Section 55, Rules 1, 5 & 13, ofthe Constitution and Laws of the United Brother-hood of Carpenters & Joiners of America(4/5/83)You are hereby notified that official action on theabove subject matter was taken by the San DiegoCounty District council of Carpenters on June 29,1983, as followsFine of $50 for Rule 1, fine of $50 for Rule 5,fine of $50 for Rule 13, and $25 fine for failure toappear before the Trial Panel Recommend oneyear's probation that he not violate the UnitedBrotherhood of Carpenters Bylaws, Trade Rulesor Constitution, with expulsion from Brother-hood Total fine $175 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the Constitution of the United Brother-hood, any fine imposed must be paid within aperiod of 30 days from the date of this notice If afine is due beyond the 30-day period, said memberis subject to suspensionFraternally,/s/ Jim Clark Secretary-TreasurerThat letter was based on a recommendation that the trialboard made to the Union at a meeting on June 29, 1983Though Ratner had the right to appeal the trial board'sruling when the recommendation was made to theUnion, he did not do so He did write a letter to thepresident of the International Union saying that heshould not have been fined and he also filed internalunion charges against Hoffman for threatening him witha knife The charge against Hoffman was later droppedRatner never received a response from the InternationalpresidentRittner did not pay the fine There is no evidence inthe record to indicate that the Union took any furtheraction against himD Analysts and ConclusionsAs found above the Union fined Ratner $175 andthreatened him with suspension because he truthfullytold the Company that fellow employee Hoffman hadthreatened him with a knife The threat was a violationof the Company's "Standard Rules of Conduct" andRatner, as a leadman, had a duty to report that violationThe Union's constitution provided for the trial and fineof members who slandered other members, but in thiscase the report was true3 and therefore was not a slan-der Even if the Union in good faith believed the reportto be slanderous, the terms of the Union's constitutionwould not be a viable defense if the controlling law pro-hibits the fining of a member who truthfully reports aviolation of the Company's safety rule when thatmember has, as a part of his work duty, an obligation tomake such a report 4 The controlling law is, however,not entirely clearThe language of the statute does appear to be clearThe complaint alleges that the Union violated Section8(b)(1)(A) of the Act by coercing and restraining Rittnerin the exercise of rights that are protected under Section7 of the Act Section 8(b)(1)(A) states(b) It shall be an unfair labor practice for a labororganization or its agents•(1) to restrain or coerce (A) employees in theexercise of the rights guaranteed in section 7 Pro-vided, That this paragraph shall not impair theright of a labor organization to prescribe its own3 The Company argues that, even if the report were false, the Unioncould not lawfully Impose a fine As I have found the report to be true,that issue need not be reached4 The Union argues in its bnef that the fine was for slander and not formaking the report I do not consider that distinction to be meaningfulRuiner was fined for making the report because, the Union claims, itconsidered the report slanderousrules with respect to the acquisition or retentionof membership thereinSection 7 of the Act providesSec 7 Employees shall have the right to self-or-ganization, to form, join, or assist labor organiza-tions, to bargain collectively through representa-tives of their own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, andshall also have the right to refrain from any or allsuch activities except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition of em-ployment as authorized in section 8(a)(3)The proviso of Section 8(b)(1)(A) cannot be used toprove a violation by a union, it is solely an additional de-fense that a union can raise if there otherwise would be aviolation It is a shield, not a sword The proviso doesnot come into play unless a union's activity can be con-strued as a restraint or coercion of an employee in theexercise of a Section 7 right If the employee is not en-gaging in any Section 7 right, then it would appear fromthe wording of the Act that there could not be a viola-tion of Section 8(b)(1)(A) In the instant case Ratner re-ported a violation of the Company's work rules to theCompany That did not involve the employees' right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively or to engage in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection Nor did it have any-thing to do with refraining from such activities What-ever Ratner did was in concert with his employer, notwith the fellow employees The Company has a right tothe undivided loyalty of its supervisors and the unionmay not put pressure on a supervisor to interfere withthat loyalty 5 However, Ratner is an employee and not asupervisor The Company has put Ratner in a somewhatuntenable position He is a union member who is a coem-ployee with the other workers and he is a company lead-man who has a duty to report coemployees for rule vio-lations The Company, who is the Charging Party in thiscase, could have protected Ratner by making him a su-pervisor, but it did not choose to do so Rittner wasacting on behalf of and in concert with the Companywhen he made his report to the Company He was notacting in concert with any other employee Such activi-,ties are not concerted within the meaning of Section 7 ofthe Act As the Board recently held in Meyers Industries,268 NLRB 493, 497 (1984) 6In general, to find an employee's activity to be"concerted," we shall require that it be engaged inwith or on the authority of other employees, andnot solely by and on behalf of the employee him-self'Sec 8(b)(1)(B) of the Act provides that it is an unfair labor practiceto restrain or coerce an employer in the selection of its representativesfor the purpose of collective bargaining or the adjustment of grievances6 See also Alcan Cable, 269 NLRB 184 (1984) CARPENTERS (HOPEMAN BROS )587Nor is there any evidence that Rittner's activity involvedthe "invocation of a right provided for in his collectivebargaining agreement" Cf NLRB v City Disposal Sys-tems, 104 S Ct 1505 (1984)As the activities for which Rittner were fined do notappear to have involved rights set forth in Section 7 ofthe Act, a strict reading of Section 8(b)(1)(A) wouldappear to preclude a finding of violation 7 However,both the Board and the courts have given a broaderscope to Section 8(b)(1)(A)The United States Supreme Court has interpreted theproviso of Section 8(b)(1)(A) in NLRB v Allis-ChalmersMfg Co, 388 U S 175 (1967), and Scofield v NLRB, 394U S 423 (1969) In both cases, employees had been finedby a union when they engaged in concerted activitiesThe fines could be considered to be a coercion of em-ployees in the exercise of those concerted activities andwould have constituted violations of Section 8(b)(1)(A)unless they were shielded from a violation by the provisowhich states that nothing in Section 8(b)(1)(A) shall"impair the right of a labor organization to prescribe itsown rules with respect to acquisition or retention ofmembership therein" In both cases, the high court heldthat the fine did not constitute a violation of the Act Inthe Allis-Chalmers case the union had fined employee-members who crossed a picket line and worked during astrike Though the refusal to honor the picket line wasthe exercise of the employees' right to refrain from con-certed activity under Section 7 of the Act, the Courtfound that the proviso precluded the finding of a viola-tion After a detailed analysis of the legislative history,the Court concluded that Congress did not intend Sec-tion 8(b)(1)(A) to restrict a union's internal affairs andthat Section 8(b)(1)(A) was intended only to relate tomatters that affected a member's employment statusThus, a union could lawfully fine a member-employeefor crossing a picket line but it could not force an em-ployer to discharge an employee for taking that action 8In the Scofield case the union had initiated a ceiling onthe production for which its members could accept im-mediate piecework pay In effect the union was control-ling the amount of piecework its members would turnout by fining employees who accepted immediate pay-ment for piecework in excess of the quota The limitationof the amount of piecework was a union-sponsored con-certed activity of the employees The company claimedand the Court implicitly found that the employees hadbeen fined for refraining from engaging in a concerted7 Nor can any affect employment theory be used in this case to finda violation of Sec 8(b)(2) of the Act which makes it a violation for aunion to attempt to cause an employer to discriminate against an employee so as to encourage or discourage membership in a union No such violation has been alleged or litigated8 As the Court held in Scofield , 394 U S 423, 428, in referring to AllisChalmersThe Court thus essentially accepted the position of the NationalLabor Relations Board dating from Minneapolis Star & Tribune Co,109 NLRB 727 (1954) where the Board also distinguished internalfrom external enforcement in holding that a union could fine amember for his failure to take part in picketing during a strike butthat the same rule could not be enforced by causing the employer toexclude him from the work force or by affecting his seniority without tnggering violations of Sections 8(b)(1), 8(b)(2), 8(a)(1), 8(a)(2),and 8(a)(3) [Footnote omitted ]activity After discussing the meaning of the proviso andthe distinction between internal and external enforcementof union rules, the court held9 (394 U S 423, 430)Under this dual approach, Section 8(b)(1) leavesa union free to enforce a properly adopted rulewhich reflects a legitimate union interest; impairs nopolicy Congress has imbedded in the labor laws,• and is reasonably enforced against union memberswho are free to leave the union and escape the ruleThis view of the statute must be applied hereIn Scofield the court concluded that all those criteriawere met and that the union did not violate Section8(b)(1) of the ActIn both Allis-Chalmers and Scofield the high Courtspoke in terms of broad statutory objectives and overalllegislative intent The high Court's decisions were how-ever subject to interpretation when applied to specificnarrow problems A serious argument could be madethat a union could not under the shield of the provisoraise a viable defense to what otherwise would be anunfair labor practice unless the fine was geared to a le-gitimate union interest, impaired no policy imbedded inthe labor laws, and met the other criteria set forth bycourt Another interpretation of the high Court's lan-guage would be that all fines violate Section 8(b)(1)(A)by coercing employees in the exercise of their Section 7rights unless those criteria are met That interpretationwould require a very expansive reading of Section 7 ofthe Act The Board appears to have chosen that interpre-tationIn Communications Workers Local 5 795 (Western Elec-tric Co), 192 NLRB 556 (1971), a union fined an employ-ee because she reported to her employer a violation ofwork rules by another employee It was not part of herjob to make such reports The administrative law judgeanalyzed Section 7 of the Act and concluded that thefined employee had not engaged in any conduct protect-ed by that section He pointed out, "The Act, however,does not simply render illegal all coercive acts of a unionbut only such coercive acts which infringe upon rights ofemployees enumerated in Section 7 of the Act" Thejudge went on to say that the Board and the courts hadgiven Section 8(b)(1)(A) a broader reach He then ap-plied the criteria that the Supreme Court had used inScofield and found that a union rule which prohibited amember from informing on another member representeda legitimate union interest in promoting harmony withinthe ranks The complaint was dismissed However, thejudge added the following dictaHowever, where such a rule was contrary to acompany's work rule, e g where the informer'swork duties required him to report infractions ofwork rules (as, where the informant has an inspec-tor's job or a guard's duties), such union rule would9 At another point the court held (Id at 429)It has become clear that if the rule Invades or frustrates an overriding policy of the labor laws the rule may not be enforced, even byfine or expulsion, without violating Section 8(b)(1) 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot be proper inasmuch as its application and en-forcement would result in a dereliction of duties bythe informer and, consequently, lead to his dis-charge, thus affecting his employment statusThe Board adopted the administrative law judge's deci-sion without commentThe situation envisaged in the dicta of the WesternElectric case arose as the core of Chemical Workers Local604 (Essex International), 233 NLRB 1239 (1977), enfdmem 97 LRRM 1115 (7th Cir 1978) In that case an em-ployee was fined by his union for reporting a violation ofa work rule by a coemployee The employee who re-ported the violation was required by his job to makesuch a report The administrative law judge referred tothe Western Electric case and heldRespondent's fine and suspension of Leep for per-forming his work duties directly affect his employ-ment status and violate Section 8(b)(1)(A) of theActThough it could be argued that the effect on the employ-ee's employment status was a concept that applied to the"proviso" defense where there was an underlying viola-tion of a Section 7 right (under Allis-Chalmers and Sco-field), or a concept appropriate for resolution in an8(b)(2) context (which was not alleged), the Board choseto adopt the administrative law judge's decision withoutcomment ''''As indicated above this is an area where I believe thatfurther explication by the Board would be helpful How-ever, in the absence of such guidance, I feel that I ambound by the Board law as set forth in the Essex Interna-tional case I therefore find that the Union violated Sec-tion 8(b)(1)(A) of the Act by fining Ratner for reporting" In Oil Workers Local 7-103 (DAP Inc ) 269 NLRB 129 (1984) theBoard held that a fine of an employee member, for giving a statementconcerning a work rule infraction of another employee was violative ofSec 8(b)(1)(A) of the Act In that case the company had asked for thestatement in anticipation of disciplinary action against the offending employee and the statement was considered to be intimately related to theentire grievance machinery even though a grievance had not yet beenfiled Participation in the grievance machinery is a protected activityunder Sec 7 of the Act Teamsters Local 557 (Liberty Transfer Co ), 218NLRB 1117, 1120 (1975) Because of the interrelation with the grievanceprocedure, the Board distinguished the Western Electric case The Boardstated (269 NLRB 129 at fn 1)Member Dennis agrees that the Respondent violated Sec8(b)(1)(A) of the Act by fining employees Britton and Miller for providing a statement to the Company that resulted in a fellow employee s discharge for misconduct However, rather than distinguishCommunications Workers Local 5795 (Western Electric), 192 NLRB556 (1971), as did the judge, she would overrule it In Scofield vNLRB, 394 U S 423, 430 (1969), the Court statedSection 8(b)(1) leaves a union free to enforce a properly adoptedrule which reflects a legitimate union Interest, impairs no policyCongress has Imbedded in te labor laws, and is reasonably enforced against union members who are free to leave the union andescape the ruleIn Member Dennis view, a union rule that authorizes the fining ofmembers for reporting a fellow employee's infraction of a properplant rule does not reflect a legitimate union Interest,' and is contrary to national labor policy, which favors the observance of validrules governing the work placeChairman Dotson and Member Hunter find that Western Electric isdissimilar to the case presented here They therefore find It unnecessary to pass on the continued validity of Western Electric in this casea company rule violation when Rittner's job duties re-quired him to make such a report and by threatening tosuspend Ratner from membership unless he paid thatfineCONCLUSION OF LAWBy fining and threatening to suspend Ratner fromunion membership because he reported another employ-ee-member to the Company for work rule infractions at atime when it was part of Rittner's work duties to do so,the Union affected Rittner's employment status andthereby violated Section 8(b)(1)(A) of the ActTHE REMEDYHaving found that the Union engaged in certain unfairlabor practices, I recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the ActHaving found that the Union fined and threatened tosuspend Ratner in violation of Section 8(b)(1)(A) of theAct, I shall recommend that the Union be ordered to re-scind the fine and the threat of suspension As of thedate of the trial Rittner had not paid any part of theunion fine If since that time all or part of the fine hasbeen paid, the Union is to refund that money to him withinterest to be computed in the manner set forth in FloridaSteel Corp, 231 NLRB 651 (1977)It is further recommended that the Union be orderedto remove from its files any reference to the unlawfulfine and threat of suspension and to notify Ratner inwriting that it has done so and that the fine and threat ofsuspension will not be used against him in any wayOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, San Diego County District Councilof Carpenters, affiliated with the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, SanDiego, California, its officers, agents, and representatives,shall1 Cease and desist from(a)Fining or threatening to suspend any employeefrom union membership because he or she reports an-other employee-member to his or her employer for workrule infractions, at a time when it is part of the workduties of the employee who makes the report to do so(b)In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteed inSection 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act" If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes , CARPENTERS (HOPEMAN BROS )589(a)Rescind the fine assessed against Clarence JRatner and the threat to suspend him which were basedon his report of work rule infractions to his employer(b)Remove from its files any reference to the ,unlawfulfine and threat of suspension and notify Clarence JRatner in writing that it has done so and that the fineand threat of suspension will not be used against him inany way' (c) Refund to Clarence J Ratner the full amount ofany fines that he has paid to the Union in connectionwith his report of work rule infractions, with interest, asis set forth in the section of this decision entitled "TheRemedy"(d)Post at its offices and meeting halls copies of theattached notice marked "Appendix "12 Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being signed by the Respondent's au-thorized representative, shallbe posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted Rea-sonable steps shall be taken by the said Union to ensurethat the notices are not altered, defaced, or covered byany other material(e)Furnish the Regional Director with signed copiesof the aforesaid notice for posting by Hopeman Brothers,Inc , if that Company is willing to post it" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the National Labor Relations Board shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"(f)Notify the Regional Director in writing within 20days from the date of this Order, what steps it has takento complyAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fine or threaten to suspend any employ-ee from union membership because he or she reports an-other employee-member to his or her employer for workrule infractions; at a time when it is part of the workduties of the employee who makes the report to do soWE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of the rights guaranteedin Section 7 of the ActWE WILL rescind the fine assessed against Clarence JRatner and the threat to suspend him which are basedon his report of work rule infractions to his employerWE WILL remove from our files any reference to thatunlawful fine and threat of suspension and notify Clar-ence J Rittner that we have done so and that the fineand threat of suspension will not be used against him inany wayWE WILL refund to Clarence J Ratner the full amountof any fines that he has paid to the Union in connectionwith his report of work rule infractions, with interestSAN DIEGO COUNTY DISTRICT COUNCILOF CARPENTERS, AFFILIATED WITH THEUNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO